M‘Kean, Chief Justice
—The oath of the interested party cannot singly be admitted to maintain his demand: nor, is it merely upon a Plaintiff's oath, that an original entry in his books is received in our courts as evidence; since that, when allowed its utmost latitude, proves nothing more than the sale and delivery of the goods.
With respect to the mode of establishing the exception to the judgment, the affidavit of the Defendant, though not conclusive, must at least be deemed sufficient, for throwing the onus probandi, if other evidence was produced, upon his adversary.